Title: To John Adams from François Adriaan Van der Kemp, 3 February 1790
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston. 3 Febr. 1790.

I hope not, that your Excellencÿ will find me troublesome, that I soo often intrude myself upon you.  It is some mere Leisure, this winter, occasioned by mÿ intendeth departure to the Western Parts, which I can spent with my Librarÿ and which affords me if not an opportunity, at least an excuse, for adressing a few Lines to your Excellency.  However it would be pardonable, if I did judge, bÿ the continued esteem, and honorable distinction, with which I was favour’d, not to want it; when the common calamitees of mankind, plunged in the horrors of universal confusion, the cruel dissentions and bloody massacry in France, with the follÿ of 25 Millions to deprive themselves of the happiest opportunity, of preserving their Rights and Liberties, and ensuring all the Rational blessings of a wel constituted govern’ment, wich never will return—exhorted me to sent up a few Lines.
Genet’s Rapport of the Pretended victories was, as I expected, fabricated by him, and divulgied with eagerness by those who rejoiced in what woud ruin them, with their familÿs—Brissot with some of his Party suffer’d the fate of their Royal master, and though manÿ of them had merited their share, nevertheless the inflicted punishment, it seems, had been iniquitous in everÿ aspect—A larger number maÿ follow them soon.
If the best part of the French people with some of the convention can not unite, to overthrow that set of Ruffians, who are at the helm, and make Such provisional arrangements, sufficient to bring to their Standard all those, who have virtue and property, either it be an Democrat, Aristocrat or Roÿalist, Sufficient to appease the combined Powers and remove their armies from the French territorÿ—then Paris will be utterly destroy’d before the termination of war can be expectedyea, this perhaps may be the case, ‘though the combined Powers were obliged to become Suitors for Peace.
Your Excellency will remember, that two years ago it was something surprising that the French Lawgivers did not consider more Seriously the Constitution of the British government, and make it a point of their deliberations, if that Constitutione could not be amended, adapted to their peculiar situation, and carried to the highest pitch of perfection, that they did not chuse to make use of the assistance, which your Excellency had prepared for them, in translating your Defence of our Constitutions, which, at least, would have enabled a number of the convention, who for the first time in their Live managed Politics—measuring them in the Large Scale of the rights of mankind without appealing to antient or modern Records of Nations, to judge on the fitnes or unfitness of such a plan, and balance the blessings and curses of Other Political combinations, which other States enjoy’d or suffer’d—
I know not, if you Excellency can spar time enough, to consult the french Productions—during the Revolution—and in this uncertainty, I will communicate to you, what I found—not long ago, in one Of them—which will afford an Striking argument, that bÿ the Leading Characters, it was not so much, want of information as well want of good will, and an propensity for dominion, which allured them to shut their understanding for conviction—
De Calonne, whose abilities and talents are above dispute, ’though his moral character may be equivocal, and in this point he resembles a large number of the National Convention, allumed this flambeau for his Countrymen—
In one of his Publications, worthÿ your Perusal, he says—“L’essence d’une Monarchie Libre–celle, ou Le Pouvoir du Monarque, est temperé par L’existence d’un corps Legislatif.—que Le Pouvoir de ce Corps soit lui meme temperé par celui du Monarque et qu’il y ait entre les deux un troisieme Pouvoir moderateur de L’un et L’autre qui Puisse empecher leur invasions reciproques. (a)
Calonne Lettre au Roÿ du 9 Febr. 1789 ed. in 4to. cahier de La noblesse du Metz–p. 10—de Montargis art. i
Mr. Le Comte D’Entragues—
(a) Pour s’en convaincre, il faudroit Lire l’excellent ouvrage de Mr. Adams, intitulé, defence de la Constitution du gouvernment des Etats-Unis de L’amerique 2 vol. in 8vo. impr. a Londres. “j’en ai donné La Subsistance dans ma Lettre au Roi de 89 aux p. 30–32.”
Calonne. de L’État de La France
Londr. Oct. 1790. P. 162. 165.
Accept this communication as an apologÿ for my letter, and permit me, to remember your Excellencÿ, that I dear  with your eldest, and most attached friends, in regard of the high esteem and consideration, which with / I am / Sir! / Your Excellency’s most ob.  and / humble Servant

Fr. Adr. vanderkemp.
